                                            Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JAVIER CALDERON,                                 Case No. 19-cv-07949-HSG
                                   8                     Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                                                                             MOTION FOR SUMMARY
                                   9               v.                                        JUDGMENT FOR FAILURE TO
                                                                                             EXHAUST ADMINISTRATIVE
                                  10        C. KOENIG, et al.,                               REMEDIES
                                  11                     Defendants.                         Re: Dkt. No. 28
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at Correctional Training Facility (“CTF”), filed this pro se action

                                  14   pursuant to 42 U.S.C. § 1983 alleging that CTF Warden Koenig and CTF Central Facility Captain

                                  15   C. Freeman failed to take reasonable steps to abate a known excessive risk to his safety in

                                  16   violation of the Eighth Amendment. Dkt. Nos. 1, 13. Now pending before the Court is

                                  17   Defendants’ motion for summary judgment for failure to exhaust administrative remedies. Dkt.

                                  18   No. 28. Plaintiff has not filed an opposition, and the deadline to do so has since passed. For the

                                  19   reasons set forth below, the Court GRANTS Defendants’ motion for summary judgment.

                                  20                                       FACTUAL BACKGROUND

                                  21   I.       Complaint

                                  22            The complaint makes the following relevant allegations.

                                  23            In early 2018, violence occurred at a different correctional facility between prisoners

                                  24   affiliated with the Southern prison gang and the Bulldog prison gang. As a result, prisoners

                                  25   statewide affiliated with prison gangs other than Bulldogs (i.e. Southern, Mexican Mafia, Paisa,

                                  26   and White Nationalist) agreed to attack Bulldog affiliated prisoners. CTF officials, including

                                  27   defendants Koeing and Freeman, were aware that the violence would spread to CTF because (1)

                                  28   prior incidents where a gang-related incident at one prison triggered riots at other California
                                             Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 2 of 12




                                   1   prisons; (2) prisoners made anonymous calls to state officials and filed administrative grievances

                                   2   warning of the impending riots; (3) CTF inmates sent anonymous notes to CTF officials warning

                                   3   of the impending riots; and (4) on August 2, 2018, Plaintiff’s family spoke directly to defendant

                                   4   Freeman and warned him of the impending riots. Dkt. No. 1 at 10-11.

                                   5            On August 5, 2018, a riot broke out at CTF among gang-affiliated prisoners. Plaintiff is

                                   6   not gang-affiliated but he was attacked with rocks and blunt objects. Plaintiff was also kicked,

                                   7   punched, and stomped on by gang-affiliated prisoners. Due to the attack, Plaintiff suffered the

                                   8   following permanent injuries: loss of vision, dizziness, hearing loss, headaches, ringing in the ears,

                                   9   neck and back pain, and psychological and emotional trauma. Dkt. No. 1 at 11.

                                  10            The complaint seeks declaratory and injunctive relief as appropriate; $100,000.00 per

                                  11   defendant for each category of damages: compensatory damages; exemplary damages; mental

                                  12   anguish damages; nominal damages; punitive damages; economic and non-economic damages.
Northern District of California
 United States District Court




                                  13   The complaint also seeks medical and related expenses; lost earnings, past and future; costs of

                                  14   suit; interest; and attorneys’ fee and costs. Dkt. No. 1 at 14-15.

                                  15            The Court found that the complaint stated a cognizable Eighth Amendment claim against

                                  16   defendants Koenig and Freeman for failing to take reasonable steps to abate a known excessive

                                  17   risk to Plaintiff’s safety. Dkt. No. 13.

                                  18   II.      CDCR Administrative Grievance Process

                                  19            During the relevant time period, the California Department of Corrections and

                                  20   Rehabilitation (“CDCR”) provided inmates with the following administrative remedies, also

                                  21   referred to as the administrative grievance process.1 The CDCR provided its inmates the right to

                                  22   appeal administratively “any policy, decision, action, condition or omission by the department or

                                  23   its staff that the inmate or parolee can demonstrate as having a material adverse effect upon his or

                                  24

                                  25   1
                                         The regulations that set out the features of the administrative grievance process for California
                                  26   prisoners underwent a substantial restructuring in 2020. On March 25, 2020, and effective June 1,
                                       2020, California Code of Regulations, Title 15, sections 3084 through 3084.9 were repealed and
                                  27   replaced with renumbered and amended provisions at sections 3480 through 3487. Because the
                                       relevant events took place in 2018-2019, the current administrative grievance process does not
                                  28   apply to Plaintiff’s claims. All the citations in this order to the California regulations are to the
                                       regulations in place during the period relevant to this action, rather than to the current regulations.
                                                                                           2
                                           Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 3 of 12




                                   1   her health, safety or welfare.” 15 Cal. Code Regs. § 3084.1(a) (2019). Grievance issues are

                                   2   separated into two categories: custody issues and healthcare issues.

                                   3             To grieve a custody issue, a prisoner submits a CDCR Form 602 and describes the specific

                                   4   issue being grieved and the relief requested. 15 Cal. Code Regs. § 3084.2(a) (2019). The prisoner

                                   5   must state all facts known and available to him regarding the issue being grieved at the time of

                                   6   submission; and list all staff members involved and describe their involvement in the issue. 15

                                   7   Cal. Code Regs. § 3084.2(a)(1), (4) (2019). To exhaust available administrative remedies for

                                   8   custody grievances, a prisoner must have his grievance proceed through three levels of review: (1)

                                   9   a first formal level filed with one of the institution’s appeal coordinators; (2) a second formal level

                                  10   filed with the institution head or designee; and (3) a third formal level filed with the CDCR

                                  11   director or designee. 15 Cal. Code Regs. § 3084.7 (2019). Pursuing a custody grievance through

                                  12   the third and final level satisfies the exhaustion requirement set forth in 42 U.S.C. § 1997e(a). 15
Northern District of California
 United States District Court




                                  13   Cal. Code Regs. § 3084.1(b) (2019).

                                  14             To grieve a healthcare issue, a prisoner submits a CDCR Form 602 HC and “explain[s] the

                                  15   decision, action, condition, omission, policy, or regulation that has had a material adverse effect

                                  16   upon [his] health and welfare for which [he] seek[s] administrative remedy.” 15 Cal. Code Regs.

                                  17   §§ 3999.226, 3999.277(a) (2019). The prisoner must state all facts known and available to him

                                  18   regarding the healthcare issue being grieved at the time of submission; and must also identify all

                                  19   staff member(s) involved. 15 Cal. Code Regs. § 3999.226(g) (2019). Healthcare grievances are

                                  20   subject to two levels of review: an institutional level of review and a headquarters level of review.

                                  21   15 Cal. Code Regs. § 3999.226(a)(1) (2019). A headquarters’ level review exhausts the prisoner’s

                                  22   administrative remedies for the healthcare grievance. 15 Cal. Code Regs. §§ 3087.5(h), 3999.230

                                  23   (2019).

                                  24   III.      Plaintiff’s Grievances

                                  25             In his complaint, Plaintiff identifies Grievance No. CTF-HC-19000329 as exhausting his

                                  26   administrative remedies for his Eighth Amendment claim.2 Dkt. No. 1 at 2. Grievance No. CTF-

                                  27
                                       2
                                  28    On or about October 6, 2019, inmate Santaigo Grajeda filed a group grievance, Group Appeal
                                       Grievance No. CTF-S-19-0334. Plaintiff (and numerous other inmates) joined in this grievance.
                                                                                     3
                                         Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 4 of 12




                                   1   HC-19000329 references Grievances Nos. CTF-S-18-02452, CTF-S-18-02454, and CTF-HC-

                                   2   18001410. Dkt. No. 1-2 at 2. The Court examines each of these four grievances in chronological

                                   3   order.

                                   4            A.    Grievance No. CTF-S-18-02452

                                   5            On or about August 28, 2018, inmate Guadalupe Lopez submitted Grievance No. CTF-S-

                                   6   18-02452, which alleged that prison officials’ failure to respond to the August 5, 2018, riot,

                                   7   resulted in inmates suffering severe injury; and constituted deliberate indifference, deliberate

                                   8   failure to intervene during a melee, and deliberate failure to protect prisoners. Dkt. No. 28-3 at 8-

                                   9   11. Inmate Lopez sought monetary compensation for his injuries. This grievance bypassed the

                                  10   first level of review and was denied at the second level on the grounds that request for monetary

                                  11   compensation is outside the scope of the prison grievance process, the response was adequate and

                                  12   effective enough to stop the injury to inmates, and CDCR management and an outside agency had
Northern District of California
 United States District Court




                                  13   found that the prison’s response to the riot complied with departmental regulations. Dkt. No. 28-3

                                  14   at 12-13. Plaintiff is not associated with this grievance.

                                  15            B.    Group Grievance No. CTF-S-18-02454

                                  16            On August 26, 2018, inmate Anthony Martinez submitted a group grievance, Group

                                  17   Grievance No. CTF-S-18-02454, which alleged that prison officials failed to respond reasonably

                                  18   to the August 5, 2018 riot because they failed to intervene during a lull after the first attack; locked

                                  19   themselves into positions allowing for multiple attacks; failed to discharge lethal weapons when

                                  20   victims were being stabbed and when assailants got up from the ground to attack the grievants a

                                  21   second time; and used excessive force on, and denied medical care to, the victims. Dkt. No. 28-3

                                  22

                                  23   Group Appeal Grievance No. CTF-S-19-0334 was titled “Unfair Preferential Treatment / 14th
                                       Amendment violations,” and argued that prison officials were violating the Equal Protection
                                  24   Clause by designating the Bulldogs as victims of the August 14, 2019, riot and allowing them
                                       more privileges than the other inmates affected by the riots (the Mexican Mafia, Surenos, and
                                  25   Paisas). Dkt. No. 28-1 at 12-28. The second level of review granted the requests that the
                                       grievance be processed as a group grievances and that all affected inmates be treated equally with
                                  26   respect to privileges, but found that the modified program treated the affected inmates fairly. Dkt.
                                       No. 28-1 at 29-32. This grievance was rejected at the third level as untimely submitted. Dkt. No.
                                  27   28-1 at 7. Plaintiff does not identify this grievance as raising the claims in this action. The
                                       Court’s review of this grievance indicates that this group grievance raises claims separate from the
                                  28   claims in this action in that it alleges unequal treatment after the August 5, 2018 riot, and does not
                                       raise claims regarding prison officials’ responsibility or ability to protect inmates from the riot.
                                                                                           4
                                            Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 5 of 12




                                   1   at 17-23. Twenty-seven inmates joined in this grievance. Dkt. No. 28-3 at 21-23. Plaintiff did

                                   2   not join in this grievance, and is not otherwise associated with this grievance.3

                                   3           C.     Healthcare Grievance No. CTF-HC-18001410

                                   4           On or about September 25, 2018, Plaintiff filed Healthcare Grievance No. CTF-HC-1800-

                                   5   1410, seeking reconsideration of RN Estamo’s decision denying him orthopedic boots and

                                   6   requesting orthopedic boots. Plaintiff stated that he needed orthopedic boots because he worked in

                                   7   the yard and as a porter on a voluntary basis; his left knee was injured; he had a chrono for the

                                   8   lower bunk due to his knee being in pain; and tennis shoes did not have the necessary support to

                                   9   alleviate the pain. Dkt. No. 28-2 at 10-13.

                                  10           On December 4, 2018, this grievance was denied at the institutional level on the grounds

                                  11   that a request for a referral to orthotics had been submitted based on Plaintiff’s diagnosis of

                                  12   hammer toes on both feet. Dkt. No. 28-2 at 14-15. On January 3, 2019, Plaintiff appealed this
Northern District of California
 United States District Court




                                  13   denial, stating that the reply was unacceptable because it was delivered to him a month late, on

                                  14   January 2, 2019; because his preexisting condition negated all CDCR policy changes and that

                                  15   medical appliances were now free under state insurance policy mandates; and because denying

                                  16   him his orthopedic footwear constituted deliberate indifference and denial of proper medical care.

                                  17   Dkt. No. 28-2 at 11.

                                  18           On March 14, 2019, this grievance was denied at the headquarters’ level response, on the

                                  19   grounds that there was no indication from x-rays or in-person evaluations that orthopedic boots

                                  20   were medically necessary, and that the plan of care was temporary knee braces and supportive

                                  21   shoe inserts. Dkt. No. 28-2 at 6-7.

                                  22   //

                                  23
                                               3
                                  24             This grievance bypassed the first level of review and was denied at the second level on
                                       the grounds that monetary compensation is outside the scope of the prison grievance process; the
                                  25   grievants’ participation in the riot caused their injuries; medical treatment was offered first to the
                                       more seriously injured inmates; the response was adequate and effective enough to stop the injury
                                  26   to inmates; and CDCR management and an outside agency had found that the prison’s response to
                                       the riot complied with departmental regulations. Dkt. No. 28-3 at 24-25.
                                  27            This grievance was also denied at the third level of review with the finding that the
                                       grievants’ allegation that correctional staff failed to take appropriate action during the riot was
                                  28   unfounded, and that the grievants had not presented sufficient evidence to warrant modification of
                                       the second level decision. Dkt. No. 28-3 at 15-16.
                                                                                           5
                                            Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 6 of 12




                                   1           D.     Healthcare Grievance No. CTF-HC-19000329

                                   2           On April 5, 2019, Plaintiff submitted healthcare grievance No. CTF-HC-19000329, stating

                                   3   that he was seeking “monetary compensation for injuries suffered.” Dkt. No. 1-2 at 2. Plaintiff

                                   4   described the issue as follows:
                                              This grievance is submitted in compliance with procedures set forth in the California Code
                                   5          of Regulations, Title 15 (“15 CCR”), section 3084 et seq.; Department of Operations
                                              Manual (“DOM”), section 54100.1 set seq.; and in compliance with standards set forth in
                                   6          Jones v. Bock, 549 U.S. 199, 127 S. Ct. 910 (2007) and Woodford v. Ngo, 548 U.S. 81,
                                              126 S. Ct. 2378 (2006). FACTUAL ALLEGATIONS WITH RESPECT TO HEALTH
                                   7          AND SAFETY: In a nutshell, failure to intervene, staging, failure to protect, and deliberate
                                              indifference described in Appeal Nos. CTF-S-18-02452, CTF-S-18-02454, CTF-HC-
                                   8          180001410, and related appeals, CAUSED MY PERMANENT DISABILITIES.
                                   9           I was finally scheduled to see my PCP (Dr. E. Bridgnell) on March 27, 2019 regarding the
                                               serious physical ailments I was experiencing. When I arrived, I was accosted by a
                                  10           Correctional Sergeant and other Correctional Officers. I was questioned why I sought
                                               medical care for my serious symptoms. I explained that I have in fact been seeking
                                  11           medical treatment for the injuries I received as a result of the staged events described at the
                                               onset. The injuries I sustained are, but not limited to: (1) vision loss; (2) dizziness;
                                  12           (3) lightheadedness; (4) hearing loss; (5) headaches; (6) ringing in my ears; (7) neck pain;
Northern District of California
 United States District Court




                                               (8) back; and, (9) foot and leg pain. Dr. Bridgnell examined me and determined that there
                                  13           is indeed a problem with my eyes. I was prescribed ear drops for the debilitating ringing in
                                               my ears. A request for x-rays and/or an MRI had been made to determine the exten[t] o[f]
                                  14           my head injury. Dr. Bridgnell informed me that my injuries may be permanent. Upon
                                               information and belief, the CCHCS and Department of General Services (DGS), Office of
                                  15           Risk Management, Government Claims Program may monetarily compensate me for my
                                               injuries. I seek compensation.
                                  16

                                  17   Dkt. No. 1-2 at 2, 4 (emphasis in original); see also Dkt. No. 28-2 at 24-31.

                                  18           On June 3, 2019, this grievance was denied at the institutional level on the grounds that

                                  19   healthcare grievance No. CTF 18001410 showed that orthopedic boots were not clinically

                                  20   indicated; Plaintiff’s concerns of neck pain, headache, mild dizziness for two months, and ear wax

                                  21   were addressed at a March 27, 2019 primary care provider appointment; a routine x-ray of the

                                  22   cervical spine had been ordered and was pending scheduling; no additional diagnostic imaging

                                  23   was recommended or ordered by the PCP; and monetary compensation was outside the

                                  24   jurisdiction of the health care grievance process. Dkt. No. 28-2 at 32-33. The denial also

                                  25   addressed the grievance’s complaint regarding staff, directing Plaintiff to seek relief via other

                                  26   channels:

                                  27   //

                                  28   //
                                                                                          6
                                         Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 7 of 12




                                   1
                                              A complaint[] against a custody staff member or members is not a health care services
                                   2          issue over which California Correctional Health Care Services has jurisdiction. As such,
                                              your concerns should be addressed through the appropriate custody channels at your
                                   3          institution.
                                   4   Dkt. No. 28-2 at 31.

                                   5          On June 29, 2019, Plaintiff appealed this denial as follows:
                                              Grievant incorporates all claims, allegations, and request made in sections (A) of
                                   6          Grievance No. CTF-HC-19000329 as though they were fully stated herein. As a direct
                                              consequence of prison officials’ failure to intervene, staging, failure to protect, and
                                   7          deliberate indifference described in Appeal Nos. CTF-S-18-02452, CTF-S-18-02454, CTF-
                                              HC-18001410, and other related appeals, CAUSED GRIEVANT’S PERMANENT
                                   8          DISABILITIES. Grievant has not yet been scheduled for an MRI. Grievance continues to
                                              experience the physical symptoms described in Section (A). grievant has not yet been
                                   9          monetarily compensated for the injuries caused by the events set forth herein. Note:
                                              Although the ILR indicates that the Closing Date is June 3, 2019, this grievance was not
                                  10          kicked under the door until Tuesday June 25th, 2019.
                                  11   Dkt. No. 28-2 at 25 (emphasis in original) . On September 16, 2019, this grievance was denied at

                                  12   the headquarters’ level. The headquarters’ level denial identified the grievance as raising four
Northern District of California
 United States District Court




                                  13   issues: (1) administrative issue: monetary compensation; (2) non-medical custody: allegations of

                                  14   being accosted by custody staff, of custody staff “staging” events and failing to intervene or

                                  15   protect; and of deliberate indifference to issues described in grievances; (3) grievances: allegation

                                  16   of failure to intervene and protect, and of deliberate indifference to issues described in healthcare

                                  17   grievance tracking number CTF HC 180001410; and (4) disagreement with treatment by PCP

                                  18   provider regarding complaints of headaches, vision and hearing loss, dizziness/lightheadedness,

                                  19   ringing in ears, and neck, back, and foot pain. The denial specified that the non-medical custody

                                  20   events were not within the California Correctional Health Care Services’ jurisdiction. The

                                  21   headquarters level decision denied the request for monetary compensation and the issue regarding

                                  22   custody staff as outside the jurisdiction of the health care grievance process and advised Plaintiff

                                  23   to pursue concerns regarding custody staff through the appropriate custody channels at his

                                  24   institution; denied the request to dictate administrative action with respect to healthcare grievance

                                  25   tracking number CTF HC 180001410, noting that a grievance which duplicated a grievance upon

                                  26   which a decision had been rendered was subject to rejection; and denied the requests regarding

                                  27   medical care on the grounds that Plaintiff had been provided appropriate medical care for his

                                  28   conditions and that disagreement with the decisions of the treatment team did not indicate that the
                                                                                         7
                                            Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 8 of 12




                                   1   treatment team had engaged in staff misconduct or been deliberately indifferent to Plaintiff’s

                                   2   healthcare needs. Dkt. No. 28-2 at 21-23.

                                   3                                                DISCUSSION

                                   4   I.      Motion for Summary Judgment for Failure to Exhaust Administrative Remedies

                                   5           A.       Summary Judgment Standard

                                   6           Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                   7   is “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   8   law.” See Fed. R. Civ. P. 56(a). Material facts are those that may affect the outcome of the case.

                                   9   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

                                  10   genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving

                                  11   party. See id.

                                  12           A court shall grant summary judgment “against a party who fails to make a showing
Northern District of California
 United States District Court




                                  13   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                  14   party will bear the burden of proof at trial [,] . . . since a complete failure of proof concerning an

                                  15   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                  16   See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial

                                  17   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                  18   of material fact. Id. at 323. The burden then shifts to the nonmoving party to “go beyond the

                                  19   pleadings and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and

                                  20   admissions on file, ‘designate ‘specific facts showing that there is a genuine issue for trial.’” See

                                  21   id. at 324 (citing Fed. R. Civ. P. 56(e)).

                                  22           For purposes of summary judgment, the court must view the evidence in the light most

                                  23   favorable to the non-moving party, drawing all justifiable inferences in that party’s favor. AXIS

                                  24   Reinsurance Co. v. Northrop Grumman Corp., 975 F.3d 840, 844 (9th Cir. 2020). If, as to any

                                  25   given material fact, evidence produced by the moving party conflicts with evidence produced by

                                  26   the nonmoving party, the Court must assume the truth of the evidence set forth by the nonmoving

                                  27   party with respect to that material fact. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013).

                                  28   However, facts must be viewed in the light most favorable to the nonmoving party only if there is
                                                                                          8
                                         Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 9 of 12




                                   1   a “genuine” dispute as to those facts. Scott v. Harris, 550 U.S. 372, 380 (2007). The court’s

                                   2   function on a summary judgment motion is not to make credibility determinations or weigh

                                   3   conflicting evidence. Manley v. Rowley, 847 F.3d 705, 711 (9th Cir. 2017).

                                   4          B.      Exhaustion Standard

                                   5          The PLRA sets forth the following exhaustion requirement: “No action shall be brought

                                   6   with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner

                                   7   confined in any jail, prison, or other correctional facility until such administrative remedies as are

                                   8   available are exhausted.” 42 U.S.C. § 1997e(a). The PLRA’s exhaustion requirement is

                                   9   mandatory. Jones v. Bock, 549 U.S. 199, 211 (2007). The administrative remedies need not be

                                  10   plain, speedy, and effective; need not satisfy minimum federal standards, and need not be capable

                                  11   of providing the form of relief sought. Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (citing to

                                  12   Porter v. Nussle, 534 U.S. 516, 524 (2002) and Booth v. Churner, 532 U.S. 731, 741 (2001)).
Northern District of California
 United States District Court




                                  13          The PLRA requires “proper exhaustion” of available administrative remedies. Woodford

                                  14   v. Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion requires using all steps of an administrative

                                  15   process and “demands compliance with an agency’s deadlines and other critical procedural rules

                                  16   because no adjudicative system can function effectively without imposing some orderly structure

                                  17   on the course of its proceedings.” Id. at 90–91. Compliance with prison grievance procedures is

                                  18   all that is required by the PLRA to “properly exhaust.” Jones, 549 U.S. at 217–18. The level of

                                  19   detail necessary in a grievance to comply with the grievance procedures will vary from system to

                                  20   system and claim to claim, but it is the prison’s requirements, and not the PLRA, that define the

                                  21   boundaries of proper exhaustion. Id. at 218.

                                  22          Failure to exhaust under the PLRA is an affirmative defense that the defendant must plead

                                  23   and prove. Jones, 549 U.S. at 204, 216. The defendant’s burden is to prove that there was an

                                  24   available administrative remedy and that the prisoner did not exhaust that available administrative

                                  25   remedy. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014). Once the defendant has carried that

                                  26   burden, the burden shifts to the prisoner to come forward with evidence showing that there is

                                  27   something in his particular case that made the existing and generally available administrative

                                  28   remedies effectively unavailable to him. Id. at 1172. A prisoner must provide evidence, not just
                                                                                          9
                                           Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 10 of 12




                                   1   make conclusory allegations, to meet his burden to show that existing and generally available

                                   2   administrative remedies were effectively unavailable. See Draper v. Rosario, 836 F.3d 1072,

                                   3   1079-80 (9th Cir. 2016). But as required by Jones, the ultimate burden of proof remains with the

                                   4   defendant. Albino, 747 F.3d at 1172.

                                   5            C.      Analysis

                                   6            Defendants argue that that they are entitled to summary judgment because Plaintiff has not

                                   7   exhausted his administrative remedies for these claims as required by the PLRA. Dkt. No. 28.

                                   8   Specifically, Defendants argue that Healthcare Grievance No. CTF-HC-19000329 did not exhaust

                                   9   administrative remedies for the claim of deliberate indifferent to inmate safety because (1) it

                                  10   addresses the medical treatment, or lack thereof, received by Plaintiff for the injuries that he

                                  11   sustained in the riot, and not prison officials’ failure to protect inmates from the riot; (2) the prison

                                  12   response to this grievance specifically advised Plaintiff that the Health Care Correspondence and
Northern District of California
 United States District Court




                                  13   Appeals Branch did not have jurisdiction over custody staff and that grievances regarding custody

                                  14   staff should be pursued through the regular grievance process; and (3) the prison responses to this

                                  15   grievance specifically declined to address the allegations regarding custody staff. Dkt. No. 28 at

                                  16   8. Defendants further argue that the three grievances referenced in Healthcare Grievance No.

                                  17   CTF-HC-19000329 (Grievances Nos. CTF-S-18-02452, CTF-S-18-02454, and CTF-HC-

                                  18   18001410) also did not exhaust the Eighth Amendment claim in this action because Grievances

                                  19   Nos. CTF-S-18-02452 and CTF-S-18-02454 were submitted by other inmates, and because

                                  20   Healthcare Grievance No. CTF-HC-18001410 grieved an entirely separate issue (the issuance of

                                  21   work boots).

                                  22            Plaintiff has not filed an opposition to Defendants’ summary judgment motion, and he

                                  23   deadline to do so has since passed.4

                                  24            The Court finds that Healthcare Grievance No. CTF-HC-19000329 does not exhaust the

                                  25   Eighth Amendment claim raised in this action (that defendants Koening and Freeman failed to

                                  26   take reasonable steps to protect Plaintiff from the August 5, 2018 riot). Viewed in the light most

                                  27

                                  28   4
                                           Plaintiff has not communicated with the Court since October 2, 2020. Dkt. No. 24.
                                                                                         10
                                         Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 11 of 12




                                   1   favorable to Plaintiff, the Court presumes that Plaintiff sought to raise the Eighth Amendment

                                   2   claim in Healthcare Grievance No. CTF-HC-19000329 when he alleged “failure to intervene,

                                   3   staging, failure to protect, and deliberate indifference described in Appeal Nos. CTF-S-18-02452,

                                   4   CTF-S-18-02454.” However, in responding to Healthcare Grievance No. CTF-HC-19000329,

                                   5   prison officials clearly informed Plaintiff that custody issues, i.e. non healthcare related issues,

                                   6   could not be pursued in a healthcare grievance, and directed Plaintiff to file a separate grievance

                                   7   with CTF raising these issues:
                                             Health care staff do not have jurisdiction over custody staff. As such, your concerns
                                   8         regarding alleged custody staff behavior or processing of custody appeals should be
                                             addressed through the appropriate custody channels at your institution.
                                   9
                                       Dkt. No. 28-2 at 21-22. The PLRA requires “proper exhaustion” of available administrative
                                  10
                                       remedies, which means inmates must comply “with an agency’s . . . critical procedural rules
                                  11
                                       because no adjudicative system can function effectively without imposing some orderly structure
                                  12
Northern District of California




                                       on the course of its proceedings.” Woodford, 548 U.S. at 90–91. Here, the CDCR’s procedural
 United States District Court




                                  13
                                       rules required Plaintiff to raise his Eighth Amendment claim via the custody grievance procedure,
                                  14
                                       because the Healthcare Correspondence and Appeals Branch could not provide relief for custody
                                  15
                                       issues. Plaintiff did not file a custody grievance raising his Eighth Amendment claim, and thereby
                                  16
                                       failed to properly exhaust his administrative remedies for this claim. See, e.g., York v. Cate, No.
                                  17
                                       13-CV-00868-JST (PR), 2015 WL 535824, at *6 (N.D. Cal. Feb. 9, 2015) (finding that
                                  18
                                       administrative remedies unexhausted for claim regarding contraband surveillance watch (“CSW”)
                                  19
                                       procedures when prisoner-plaintiff raised the claim in healthcare grievance, third-level response to
                                  20
                                       healthcare grievance clearly informed him that any challenges to CSW procedures could not be
                                  21
                                       addressed in a health care grievance and should be raised in a custody grievance, and prisoner-
                                  22
                                       plaintiff failed to file custody grievance raising this claim); cf. Brown v. Valoff, 422 F.3d 926, 942
                                  23
                                       n. 17 (9th Cir. 2005) (noting that Ninth Circuit’s finding that prisoner-plaintiff had not exhausted
                                  24
                                       his administrative remedies was supported by the fact that the grievance raised both a staff
                                  25
                                       complaint and other issues and prison had informed inmate that those other issues must be grieved
                                  26
                                       separately). Accordingly, the Court GRANTS Defendants’ summary judgment motion for failure
                                  27
                                       to exhaust.
                                  28
                                                                                         11
                                         Case 4:19-cv-07949-HSG Document 31 Filed 08/19/21 Page 12 of 12




                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS Defendants’ summary judgment motion for

                                   3   failure to exhaust. This action is DISMISSED for failure to exhaust administrative remedies

                                   4   without prejudice to re-filing once administrative remedies are exhausted. The Clerk shall enter

                                   5   judgment in favor of Defendants and against Plaintiff, and close the file.

                                   6          This order terminates Dkt. No. 28.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 8/19/2021

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
